Citation Nr: 1000054	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-12 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1943 to May 
1946.  The Veteran died in May 2003.  The appellant seeks 
recognition as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran married J.B. in September 1941 under Igorot 
customs.   The marriage was terminated by J.B.'s death in 
January 1958.

2.  The Veteran married A.B. under Isneg customs in March 
1959.  The marriage was terminated by A.B.'s death in July 
1998.

3.  The Veteran married C.U. under Isneg custom in October 
1965.  The record does not contain any proof of termination 
of the marriage to C.U.

4.  The Veteran married F.C.U. under Isneg custom in February 
1967.  The record does not contain any proof of termination 
of the marriage to F.C.U.

5.  F.C.U. asserts that she was still married to the Veteran 
at the time of his death.

6.  A marriage certificate on file shows that the Veteran 
married the appellant in March 1991 in Tuguegarao, Cagayan.  

7.  At the time of the appellant's marriage to the Veteran, 
there was a legal impediment to the marriage, as there was no 
proof of termination of the Veteran's prior marriages to C.U. 
and F.C.U.

CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
Veteran's spouse for VA benefit purposes have not been met.  
38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205, 3.206 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim. VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to obtain other 
relevant medical records. The duty to assist also requires VA 
to provide the claimant with a medical examination or a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R 
§ 3.159 (2009).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).

The issue before the Board is whether the appellant may be 
recognized as the Veteran's surviving spouse for VA purposes.  
The Board's review is limited to interpreting the pertinent 
law and regulations. The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000). 


II.  Legal Criteria

"Spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of §3.1(j).  Except as 
provided in §3.52, "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of §3.1(j) and who was the spouse of the veteran 
at the time of the veteran's death and: (1) Who lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
Except as provided in §3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued. § 3.1(j).

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R. 
§ 3.205(a)(1).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205(b).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 1 
year or more before the Veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage (see § 3.54(d)), and 
(b) The claimant entered into the marriage without knowledge 
of the impediment, and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death as outlined in § 3.53, and (d) No claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  § 3.52.

According to Article 3 of the New Family Code of the 
Philippines, the Formal Requisites of Marriage are :  (1) 
Authority of solemnizing officer; 2) A valid marriage license 
except as provided in Chapter 2 and 3) A marriage ceremony 
which takes place with the appearance of contracting parties 
before the solemnizing officer and their personal declaration 
that they take each other as husband and wife in the presence 
of not less than two witnesses of legal age.

Article 33 of the New Family Code provides that marriages 
among Muslims or among members of ethnic cultural communities 
may be performed validly without the necessity of marriage 
license, provided they are solemnized in accordance with 
their customs, rites or practices.

Article 35 of the New Family Code provides that bigamous or 
polygamous marriages that do not fall under Article 41 are 
void from the beginning.  

Under Article 41, a marriage contracted by any person during 
the subsistence of a previous marriage shall be null and 
void, unless before the celebration of the subsequent 
marriage,  the prior spouse had been absent for four 
consecutive years and the spouse present has a well-founded 
belief that the absent spouse was already dead.  In the case 
of disappearance where there is a danger of death under the 
provisions set forth in Article 391 of the Civil Code, an 
absence of only two years shall be sufficient.

For the purpose of contracting the subsequent marriage under 
the preceding paragraph, the spouse must institute a summary 
proceeding as provided in this Code for the declaration of 
presumptive death of the absentee, without prejudice to the 
effect of reappearance of the absent spouse.

II.  Factual Background

In August 1965, the Veteran submitted a Declaration of 
Marital Status.  He reported that he was married to A.T. in 
1959.  He reported a prior marriage to J.B. which was 
terminated by death. 

In a Declaration of Marital Status received in May 1969, the 
Veteran reported that he was married to C.U. in September 
1966. 

In an April 1971 Declaration of Marital Status, the Veteran 
indicated that he married F.U. in 1967.

In a Declaration of Marital Status submitted in December 
1979, the Veteran reported a marriage to J.B., which was 
terminated with her death in January 1958.  The Veteran 
reported that he had been married to A.B. since March 1959.

In a February 1980 statement, the Veteran indicated that he 
had three wives:  A.B., C.U. and F.U.  He stated that he was 
supporting all three wives, and they all lived together in 
the same house.

In February 1980, the RO requested that the Veteran complete 
a VA Form 21-686c to show previous marriages.  The RO 
requested that the Veteran provide supporting evidence for 
each statement regarding his marital status.

In July 1980, the RO requested that the District Counsel 
provide a legal opinion as to who, among the Veteran's three 
alleged wives, could be considered his legal wife for VA 
purposes.  

A July 1980 district counsel opinion noted that the Veteran 
claimed payment for three wives, stating that they all lived 
together in the same house.  The opinion noted that the 
Veteran had been married four times.  His first marriage to 
J.B., occurred in September 1941 and ended with her death in 
January 1958.  The Veteran married A.B. in March 1959.  He 
married C.U. in October 1965 and F.C.U. in February 1967.  
The opinion found that Article 80 of the Civil Code of the 
Philippines rendered bigamous or polygamous marriages void ab 
initio.  The opinion determined that in other polygamous 
cases, it was noted that a polygamous wife at the time of 
marriage, but a sole wife at the time of death, could be 
recognized for VA purposes.  The General Counsel held that, 
if the Veteran divorced two of the polygamous wives, the 
remaining wife could be recognized for VA purposes.

The Veteran submitted a Declaration of Marital Status in 
January 1981 in which he reported that he was married to F. 
C. U. in February 1967 and was still married to her.

The Veteran submitted a Declaration of Marital Status in 
February 1985.  He reported that he as married to A.B. and 
was still living with her.

A marriage certificate on file shows that the appellant and 
the Veteran were married in the Municipal Trial Court of 
Tuguegarao, Cagayan on March [redacted], 1991.

In June 1991, the Veteran submitted proof of his marriage to 
the appellant and claimed her as a dependent spouse.  In June 
1991, the RO sent the Veteran a Declaration of Status of 
Dependents.  The RO requested that the Veteran provide proof 
of his prior marriage and proof of dissolution of his prior 
marriages.

In a Declaration of Status of Dependents received in July 
1991, the Veteran listed the appellant as his wife.  The 
Veteran listed three prior marriages.  He reported a marriage 
to J.B., which was terminated with her death in January 1958.  
He reported a prior marriage to C.U., which was reportedly 
terminated in October 1988 when she left to live with another 
man.  He reported a marriage to F.C.U. in February 1967.  He 
reported that the marriage was terminated in July 1991 by 
public proclamation according to tribal custom.

An affidavit from A.B., dated in November 1991, indicated 
that she married the Veteran in 1959.  She indicated that she 
left the Veteran in 1982 and had not lived with him since 
that time.

In a Declaration of Status of Dependents submitted in May 
1992, the Veteran reported two marriages.  He reported a 
marriage to J.B. that ended with her death in January 1958 
and a marriage to A.B.  The Veteran stated that he was 
estranged from A.B. and that the marriage was terminated in 
November 1991.

The appellant testified at a deposition at the RO in July 
1992.  She testified that, prior to her marriage to the 
Veteran, he told her that he had three wives but was not 
married to any of them through legal church rites.  She 
stated that he was married to them through ethnic customs and 
traditions.  

In an August 1992 deposition, F.C.U. indicated that she was 
still married to the Veteran.

In July 1991, the Veteran submitted a declaration of status 
of dependents in July 1991 in which he named the appellant as 
his wife.  He reported a prior marriage to A.B. in March 1959 
that was not terminated.

In an affidavit dated in November 1991, A.B. indicated that 
she and the Veteran were separated.

In March 1992, the RO requested that the Veteran file a 
formal claim on behalf of the appellant and submit proof of 
dissolution of his prior marriages.

In May 1992, the Veteran submitted a Declaration of Status of 
Dependents.  He provided certified copies of a public record 
of marriage to the appellant.  He provided an affidavit 
regarding the termination of his prior marriage to A.U.   He 
submitted a joint affidavit that was executed with A.B.  He 
also submitted a statement in which he explained that his 
marriage to C.U. was terminated under tribal custom.

At a deposition in July 1992, the Veteran reported a history 
of four marriages prior to the appellant.  He reported that 
his marriages were performed under the customs and traditions 
of the Isneg tribe.  The Veteran reported that his first wife 
was deceased in 1958.  He reported that he was separated from 
all three of the wives that he had prior to the appellant.

In an August 1992 deposition, F.C.U. testified that she was 
married to the Veteran through Isnag custom.  She indicated 
that she never separated from the Veteran according to Isnag 
custom.  She indicated that the Veteran was also married to 
A.B.

In January 1993, A.T. submitted a claim for apportionment of 
the Veteran's benefits.  In a January 1994 letter, the RO 
advised A.T. that the Veteran was not in receipt of benefits 
for a dependent wife.  The RO advised her that none of the 
women that the Veteran claimed to be married to could be 
recognized as his dependent wife.

In March 1993, the RO requested that the District Counsel 
provide an opinion regarding whether the appellant could be 
recognized as the Veteran's spouse for VA purposes.  In an 
April 1993 opinion, the District Counsel found that none of 
the Veteran's wives could be recognized for VA purposes.  The 
District Counsel determined that the Veteran had prior tribal 
marriages that were not terminated.  The opinion concluded 
that the Veteran still had at least two legal wives.  The 
District Counsel held that the appellant's marriage to the 
Veteran was void ab initio.

A death certificate on file reflects that A.B. died on July 
[redacted], 1998.

In a declaration of status of dependents submitted in 
September 2000, F.C.U. indicated that she was married to the 
Veteran.

In a March 2001 affidavit, the Veteran claimed that he was 
legally married to the appellant.  He indicated that all of 
the four women who lived with him prior to his marriage to 
the appellant were common law wives.

In letters to the Veteran in September 2001 and February 
2002, the RO advised the Veteran that the appellant could not 
be recognized as his spouse.  The RO noted that records 
showed that the Veteran had been married to five different 
women.  The RO noted that his marriages to three other wives 
besides the appellant still existed, thus rendering his 
marriage to the appellant void.  

In an affidavit dated in July 2000, the Veteran indicated 
that he married F.C.U. in accordance with Isnag customs in 
April 1967.  He stated that they were formally married in 
July 2000.  A marriage certificate on file indicates that the 
Veteran and F.C.U. (also known as C.T.) were married  in the 
6th Municipal Trial Court, Kabugao, Apayao on June [redacted], 2002.

F.C.U. has also claimed recognition as the surviving spouse 
of the Veteran.  In a June 2003 claim, F.C.U. alleged that 
she married the Veteran in April 1967.  She stated that she 
lived with the Veteran until his death in June 2003.

In a July 2003 letter, the RO notified the appellant that the 
record showed that the Veteran had four prior tribal 
marriages.  The RO advised the appellant to provide  proof of 
dissolution of the Veteran's previous marriages by sending a 
record of death of the prior spouses or divorce decrees 
showing that the marriages legally ended.

In July 2004, the RO denied the appellant's claim for 
recognition as the Veteran's surviving spouse.

III.  Analysis

The record reflects that the Veteran had four prior marriages 
before his marriage to the appellant.  The record establishes 
that the Veteran had prior marriages to J.B., A.B., C.U., 
F.C.U.  The record shows that J.B. and A.B. are deceased.

The appellant has provided a marriage certificate indicating 
that she married the Veteran in 1991.  However, she has not 
provided proof of termination of his prior marriages as 
requested by the RO.  The Veteran's prior marriages to J.B. 
and A.B. were terminated with their deaths.  There is 
conflicting information regarding the Veteran's marriages 
because F.C.U. claims that she and the Veteran were married 
from 1967 until the Veteran's death.  Where necessary to a 
determination because of conflicting information or protest 
by a party having an interest therein, proof of termination 
of a prior marriage will be shown by proof of death, or a 
certified copy or a certified abstract of final decree of 
divorce or annulment specifically reciting the effects of the 
decree.  38 C.F.R. § 3.205(b).  There is no evidence of 
termination of the Veteran's marriages to C.U. and F.C.U. 

Because there is no evidence of termination of the Veteran's 
prior marriages to C.U. and F.C.U., the Board concludes that 
there was a legal impediment to the appellant's attempted 
marriage to the Veteran.  Where an attempted marriage of a 
claimant to the veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be deemed valid 
if: (a) The marriage occurred 1 year or more before the 
Veteran died or existed for any period of time if a child was 
born of the purported marriage or was born to them before 
such marriage (see § 3.54(d)), and (b) The claimant entered 
into the marriage without knowledge of the impediment, and 
(c) The claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death as 
outlined in § 3.53, and (d) No claim has been filed by a 
legal surviving spouse who has been found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the veteran's death.  § 3.52.

The requirements for a "deemed valid" marriage under 38 
C.F.R. § 3.52 are not satisfied in this case.  The 
appellant's July 1992 deposition indicated that she was aware 
that the Veteran had had three wives when she married him.  
The appellant testified that the Veteran told her he had 
three wives but was not actually married to any legal or 
church rites.  She indicated that he told her that he was 
married in accordance with ethnic customs and traditions.  
The Board concludes that the appellant was aware of the legal 
impediment to her attempted marriage to the Veteran, and the 
attempted marriage to the Veteran may not be deemed valid.  
Accordingly, the Board concludes that the appellant is not 
entitled to recognition as the Veteran's surviving spouse for 
VA purposes.





ORDER

The appellant is not entitled to recognition as the Veteran's 
spouse for VA benefit purposes, and the appeal is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


